Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
3.	Claims 1-16 are pending and currently under consideration as they read on the full scope of the claims.  
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-7 recite Ambrosia artemisiifolia source material, but Ambrosia artemisiifolia is not recite as a possible source material in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
7.	Claims 15-16 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: compositions comprising depigmented polymerized allergen extracts does not reasonably provide enablement for: a vaccine comprising depigmented polymerized allergen extracts for the same reasons as set forth in the Office Action mailed on 09/03/2020.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.  The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the 
The specification discloses compositions comprising an intact plant spore disposed in a pharmaceutical carrier for delivery to a subject, wherein the plant spore comprises multiple pores, wherein the pores comprise one or more protein antigens disposed in an interior of the plant spore; and administering the composition to the subject.
At issue is whether or not the claimed compositions could be used as vaccines.  Vaccines are used to prevent specific diseases caused by a specific agent. The claims do not recite any disease to be prevented by the use of the claimed vaccines.  At a minimum, claims directed to using vaccines must be directed to specifically preventing a particular disease.  A method of using a “vaccine” to treat an unspecified disease is not enabled as the vaccine would be unsuccessfully used to treat any other disease or disorder than the one that it is formulated to prevent.  One of ordinary skill in the art would be required to perform undue experimentation to make and use a vaccine formulated for preventing disorder X to prevent disorder Y.
Futhermore, even if claims had recited a particular disease to be prevented by using a vaccine, including preventing any type of allergies, the specification does not provide sufficient guidance on how to sufficiently prevent allergies or allergic reactions (vaccination) by administering the claimed compounds. The first criterion in judging a vaccine is the level of antibody (humoral immune response) before and after immunization. The success of the vaccination is judged by the extent of increase in the level of antigen - specific antibody. The second criterion for a vaccine is its ability to stimulate memory T lymphocytes (cell-mediated immune response) (See Kuby; PTO-892 mailed on 12/30/2019; Reference V). As such one of 
	There are currently no effective preventive strategies for peanut allergies, which is just one allergic disease that would be targeted using an allergen "vaccine".  The specification does not adequately disclose that any allergic disease can be completely prevented by administering the genus of “vaccine" compositions recited.  
The 2017 art of Kristiansen et al. (PTO-892 mailed on 12/30/2019; Reference W) teaches that allergen immunotherapy does not prevent allergic disease.  (In particular, paragraph spanning pages 22-23, pages “secondary outcomes” section on pages 24-27, abstract, conclusion, whole document). 
The 2017 art of Martignago et al. (PTO-892 mailed on 12/30/2019; Reference X) teaches that the only preventive role of allergen immunotherapy is venom immunotherapy in the prevention of fatal reactions to Hymenoptera stings. Other than that there is some evidence for subcutaneous immunotherapy in decreasing the risk of developing asthma in children with allergic rhinitis, while the possible prevention of new sensitizations immunotherapy requires a higher level of evidence. Regarding allergen immunotherapy as a prophylactic instrument in children at high risk of developing atopy and in patients sensitized but not yet symptomatic, more studies are needed to envision such a role that, if confirmed, could influence the epidemiology of allergy.(In particular, conclusion, abstract, whole document). As such, as of 2017 allergen immunotherapy vaccine are not enabled.  
As such, one of ordinary skill in the art would be required to perform undue experimentation to practice the invention commensurate in scope with the claims. 

Since no in vivo studies were used as model system to prevent any disorder it is not clear that reliance on the in vitro data accurately reflects the relative animal efficacy of the claimed therapeutic strategy. The specification does not adequately teach how to effectively treat any disorders or reach any therapeutic endpoint in animals by administrating the vaccine, much less any disorder as encompassed by the instant claims.  The specification does not teach how to extrapolate data obtained from the in vitro studies to the development of effective in vivo animal therapeutic treatment, commensurate in scope with the claimed invention.  There must be a rigorous correlation of biological activity between the disclosed in vitro activity and an in vivo effectiveness to establish a method of preventing disease using a “vaccine”.  
Although, the specification describes in vitro experiments, there is no correlation on this record between the in vitro studies and the preventing allergy in currently available form for humans or animals.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746

Substantiating evidence may be in the form of animal tests, which constitute recognizedscreening procedures with clear relevance to efficacy in humans. See Ex parte Krepelka, 231USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parteMaas, 9 USPQ2d 1746. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Applicant’s arguments filed on 03/03/2021 have been considered, but are not found persuasive.
At the outset Applicant refers to “objection” of claim 15 and 16 and failing to comply with the written description requirement, neither of which apply to the instant rejection of claims 15-16 for lack of enablement.  
Applicant argues:

Applicant goes on to argue that the claimed depigmented polymerised allergen extract has been commercialised and is sold as an immunotherapy vaccine under the trade name Depigoid™. Copies of a Depigoid datasheet and an index of Depigoid vaccines are attached. The datasheet explains in yellow highlight that Depigoid is prepared with depigmented allergenic extracts, polymerized with glutaraldehyde and adsorbed on hydroxide of aluminium all of which is contemplated under the specification of this application. Thus in view of the foregoing amendments and evidence, we submit that the subject matter of claims 15 and 16 is enabled.”
Applicant also argues that they have included Appendix A in support of enablement and that Applicant is in the process of obtaining an English language translation of the document.   
It remains the Examiner’s position that the rejection stands for reasons of record.  The information supplied is both illegible and in Spanish and no translation has been supplied   As such, for all of the reasons set for the in the Office Action mailed on 09/03/2021, claims 15-16 directed to a vaccine are not enabled.  Vaccines are compositions for preventing disease by definition as evidenced by Kuby et al. set forth supra.   Evidence supporting treatment of allergies is not sufficient to enable claims directed to vaccines.  The term vaccine must be deleted from the claims. 
The rejection stands for reasons of record.  
8.	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Applicant has admitted on the record in the response filed on 03/03/2021 that depigmented polymerized allergen extracts according to the claims have been commercialised .  

9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.	Claim(s) 1-3 and 12-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Garcia Selles et al. (PTO-892; Reference U) as evidenced by the Applicant’s admission in the response filed on 03/03/2021.
	Garcia Selles et al. teaches the Depigoid extract of Parietaria Judaica manufactured using the modified allergen extract supplied by C.B.F. LETI, S.A. Deffated pollen grains of P. judaica were extracted in PBS followed by followed by dialysis in 3 kDa flat-bed ultrafiltration membranes.  The depigmentation step consisted of a controlled acid treatment to remove the remaining proportion of adsorbed pigments. The resulting depigmented allergen preparations were used to be treated with glutaraldehyde. (In particular, page 66, whole document).
	The reference teaches immunotherapy of patients with the Depigoid depigmented allergoid of Parietaria judaiaca in diluent by injection (In particular, page 66, whole document).

	The reference teachings anticipate the claimed invention.
11.	Claims 1-3 and 12-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carnes (PTO-892; Reference V) as evidenced by the Applicant’s admission in the response filed on 03/03/2021.
	Carnes et al. teaches the Depigoid extract of Betula alba manufactured by lyophilized native extracts of Betula alba were reconstituted in highly puriﬁed water (10 mg/mL) and the pH adjusted to 2 with 2M HCl. Extracts were dialyzed overnight against highly purified water in dialysis membranes with a cut-off of3.5 kDa. After the pH of the solution was neutralized, the extracts were sterile-filtered, frozen and lyophilized. Depigmented extracts were then reconstituted at 15 mg/mL in PBS and polymerized with glutaraldehyde. The reaction was maintained for 8 h at room temperature under continuous magnetic stirring. Afterwards, the reaction was stopped with glycine and the polymerized extracts were dialyzed in 100 000 Da dialysis membranes and freeze-dried. (In particular, page 427, whole document).
	The reference teaches the immunization of rabbits with depigmented allergoid of B. alba absorbed onto aluminum hydroxide.  (In particular, page 429, whole document).
	Claims 1-3 and 12-16 are included in this rejection because Applicant admitted on the record in the response filed on 03/03/2021 that the Depigoid allergen extracts are the same extracts as those of the instant claims.  
	The reference teachings anticipate the claimed invention.


12.	Claims 1-3, 8-9 and 12-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carnes et al. (PTO-892; Reference W) as evidenced by the Applicant’s admission in the response filed on 03/03/2021.
Carnes et al. teaches a Depigoid depigmented polymerized Phleum pratense extract. (In particular, pages 1-14 of 4a Reunion AICIS presentation on July 4, 2009.
Claims 1-3, 8-9 and 12-16 are included in this rejection because Applicant admitted on the record in the response filed on 03/03/2021 that the Depigoid allergen extracts are the same extracts as those of the instant claims.  
	The reference teachings anticipate the claimed invention.


13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 1 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carnes et al. (PTO-892; Reference V) in view of Patel et al. (PTO-892 mailed on 12/30/2019; Reference U) as evidenced by Golden Peanut Flour (PTO-892; Reference X).
Carnes et al. teaches the general procedure for making a Depigoid extract is as follows:
The procedure generally used for the modification of allergen extracts to produce allergoids is polymerization with formaldehyde or glutaraldehyde under carefully controlled 
Pigments and other substances attached to the proteins can be removed by mild acid treatment followed by dialysis before the polymerization reaction. This results in higher solubility of the material, increased purity and inactivation of enzymatic activities [11]. The resulting depigmented product shows the same IgE-binding characteristics as native extract. After polymerization with glutaraldehyde, depigmented allergoid (Dpg-Pol) extracts are obtained and are adsorbed onto aluminium hydroxide in order to prepare a vaccine for the treatment of allergic diseases (Depigoids) (In particular, page 427). 
The claimed invention differs from the prior art in the recitation of a skin-less peanut of claims 1 and 4-5. 
Patel et al. teaches decreasing allergenicity of food allergens by polymerization with glutaraldehyde.  Peanut allergens purchased from Greer were dissolved in phosphate buffered saline (PBS) at 5 mg of protein/mL and cross-linked by incubating with 30 mM glutaraldehyde for 5 hours at room temperature. Non-cross-linked allergenic proteins were eliminated by exhaustive diafiltration against water through a 500kDa cut-off ultra filtration device.

Golden Peanut Company is being used as an evidentiary reference to show that peanut flour source materials are produced from blanched peanuts which inherently do not have skins.  So, the Patel et al. reference was a depigmented polymerized skin-les peanut extract. 
It would have been obvious to have applied the method of producing a Depigoid allergen extract of Carnes et al. to the production of a polymerized peanut allergen extract of Patel et al.   The method of Patel et al inherently uses skin-less peanut as evidenced by Golden Peanut Company.  Peanut flours are produced from blanched peanuts without skins.  
The combined reference composition is the same as the claimed allergen extract.  Applicant is reminded that no more of the reference is required than that it sets forth the substance of the invention.  The claimed functional limitations would be inherent properties of the referenced extracts.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

15.	Claims 1 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carnes et al. (PTO-892; Reference V) in view of U.S. Patent 5,770,698 (PTO-892 mailed on 09/03/2020; Reference B). 
Carnes et al. teaches the general procedure for making a Depigoid extract is as follows:
The procedure generally used for the modification of allergen extracts to produce allergoids is polymerization with formaldehyde or glutaraldehyde under carefully controlled conditions [9]. This polymerization reaction irreversibly cross-links proteins of allergen extracts at their N-termini and/or lysine residues [10], resulting in covalently linked protein complexes of high molecular weight. The size of the allergoids depends on reaction time, pH and glutaraldehyde concentration. The exact molecular mass of allergoids remains unknown. Some studies have suggested that polymers obtained after glutaraldehyde polymerization are in a range between 200 and 20 000 kDa. It is assumed that allergoids contain all individual proteins/allergens present in the native extract, but this has not been formally confirmed. (In particular, page 427)
Pigments and other substances attached to the proteins can be removed by mild acid treatment followed by dialysis before the polymerization reaction. This results in higher solubility of the material, increased purity and inactivation of enzymatic activities [11]. The resulting depigmented product shows the same IgE-binding characteristics as native extract. After polymerization with glutaraldehyde, depigmented allergoid (Dpg-Pol) extracts are obtained 
The claimed invention differs from the prior art in the recitation of a cat epithelia of claims 1 and 10-11; and Phleum pratense of claims 8-9. 
U.S. Patent 5,770,698 teaches a process for obtaining aqueous extracts containing allergenically active proteins which are substantially free of adherence to undesirable compounds comprising the steps of a) preparing an aqueous extract containing allergenically active proteins to which undesirable non-allergenic compounds are adhered by electrostatic, hydrophobic or other physical forces; b) disrupting the electrostatic, hydrophobic or other physical forces under such conditions as to disadhere said non-allergenic compounds from said allergenically active proteins; and c) collecting the resulting aqueous extract, containing allergenically active proteins which are substantially free from adherence to non-allergenic compounds; wherein the non-allergenic compounds have a molecular weight of less than 10,000 daltons; wherein the non-allergenic compounds comprise at least one compound selected from the group consisting of flavonoids and glycosides of flavonoids; wherein the non-allergenic compounds have a molecular weight of less than 5,000 daltons; wherein the electrostatic, hydrophobic or other physical forces are disrupted by at least one chemical selected from the group consisting of acid, alkaline materials including anion- and cation- exchanging materials, salts and electric currents; wherein the acid and alkaline chemicals are used in an amount sufficient to raise an iso-electric point higher than an iso-electric point of said proteins; wherein the electrostatic force is disrupted by an acid having a pH-value of less than 3; wherein the electrostatic force is disrupted by electric currents in the form of electrophoresis; and wherein the electrostatic force is disrupted by an acid having a pH-value of 1.5-2.5. The reference teaches preparing aqueous extracts of 
It would have been obvious to have applied the method of producing a Depigoid allergen extract of Carnes et al. to the production of a purified allergen extract of U.S. Patent 5,770,698.   
The combined reference composition is the same as the claimed allergen extract.  Applicant is reminded that no more of the reference is required than that it sets forth the substance of the invention.  The claimed functional limitations would be inherent properties of the referenced extracts.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

16.         No claim is allowed.
17.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

March 26, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644